Contacts: Wyeth: Media Contacts: Sal Foti Wyeth Pharmaceuticals (484) 865-3490 Gwen Fisher Wyeth Pharmaceuticals (484) 865-5160 Investor Contact: Justin Victoria Wyeth (973) 660-5340 Progenics Pharmaceuticals, Inc.: Investor Contacts: Richard W. Krawiec, Ph.D. Corporate Affairs (914) 789-2814 rkrawiec@progenics.com Dory Lombardo Corporate Affairs (914) 789-2818 dlombardo@progenics.com Media Contact: Aline Schimmel WeissComm Partners (212) 301-7218 WYETH AND PROGENICS SUBMIT MARKETING APPLICATION IN AUSTRALIA FOR SUBCUTANEOUS METHYLNALTREXONE Collegeville, Pa. and Tarrytown, N.Y.,
